Exhibit 10.24
AGREEMENT AND RELEASE
IT IS HEREBY AGREED by and between Glenn Tobin (“Employee”) and The Corporate
Executive Board Company (“CEB”), for the good and sufficient consideration set
forth below, as follows:
1. Employee resigns his employment with CEB, and CEB accepts Employee’s
resignation, effective March 31, 2009 (the “date of separation”). Employee
agrees to comply with CEB’s policies and procedures and, as requested by CEB, to
continue to work and to perform all duties in a professional and satisfactory
manner and to provide assistance in the transition of Employee’s
responsibilities through and including the date of separation. Subject to
Employee’s compliance with these conditions and the remaining provisions of this
Agreement and Release, CEB agrees:
(a) (i) to employ Employee through the date of separation and (ii) to make
available to Employee, at CEB’s expense, outplacement services through a
provider designated by CEB for a period of nine (9) months commencing no later
than the date of separation;
(b) (i) to provide Employee with salary continuation at Employee’s current
salary rate, minus applicable withholdings and deductions, from the date
following the date of separation through and including March 31, 2010 (ii) to
pay the employer portion of any Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) premium, or any Retiree Medical Plan premium, through and including
March 31, 2010 if Employee elects COBRA or Retiree Medical coverage; and
(c) to pay to Employee a bonus in the amount of $120,000, minus applicable
withholdings and deductions, on or about May 29, 2009. (This amount includes
Employee’s 2008 bonus and a pro rata bonus for 2009.)
Employee’s benefits will be governed by applicable plan terms. (Employee may
elect to continue health insurance coverage, following the date of separation at
Employee’s own expense, in accordance with the provisions of COBRA, regardless
of whether Employee enters into this Agreement and Release.)
2. Employee acknowledges receipt of any salary, wages, incentives, bonuses,
commissions and any other type of compensation, as well as payment for accrued,
unused paid time off, where mandated by law, due to Employee, and Employee
acknowledges that Employee has been paid in full and is owed no additional
compensation of any kind, for work performed through and including the last
paycheck prior to the date of this Separation Agreement. Employee further
acknowledges that, as of the date of Employee’s signing of this Agreement and
Release, Employee has sustained no injury or illness related in any way to
Employee’s employment with CEB for which a workers compensation claim has not
already been filed.
3. In return for CEB’s agreement to provide Employee with the consideration
referred to in Paragraph 1, Employee, for Employee and Employee’s heirs,
beneficiaries, devisees, privies, executors, administrators, attorneys,
representatives, and agents, and Employee’s and their assigns, successors and
predecessors, hereby releases and forever discharges CEB and its parents,
subsidiaries and affiliates, its and their officers, directors, employees,
members, agents, attorneys and representatives, and the predecessors, successors
and assigns of each of the foregoing (collectively, the “Released Parties”) from
any and all actions, causes of action, suits, debts, claims, complaints,
charges, contracts, controversies, agreements, promises, damages, counterclaims,
cross-claims, claims for contribution and/or indemnity, claims for costs and/or
attorneys’ fees, judgments and demands whatsoever, in law or equity, known or
unknown, Employee ever had, now has, or may have against the Released Parties as
of the date of Employee’s signing of this Agreement and Release. This release
includes, but is not limited to, any claims alleging breach of express or
implied contract, wrongful discharge, constructive discharge, breach of an
implied covenant of good faith and fair dealing, negligent or intentional
infliction of emotional distress, negligent supervision or retention, violation
of the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Civil Rights Act of 1866, Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Virginia Human Rights Act or
the Arlington County Human Rights Ordinance, claims pursuant to any other
federal, state or local law regarding discrimination, harassment or retaliation
based on age, race, sex, religion, national origin, marital status, disability,
sexual orientation or any other unlawful basis or protected status or activity,
and claims for alleged violation of any other local, state or federal law,
regulation, ordinance, public policy or common-law duty having any bearing
whatsoever upon the terms and conditions of, and/or the cessation of Employee’s
employment with and by CEB. This release does not include claims that may not be
released under applicable law.

 

 



--------------------------------------------------------------------------------



 



4. Employee agrees not only to release and discharge the Released Parties from
any and all claims against the Released Parties that Employee could make on
Employee’s own behalf, but also those which may have been or may be made by any
other person or organization on Employee’s behalf. Employee specifically waives
any right to become, and promises not to become, a member of any class in a case
in which any claim or claims are asserted against any of the Released Parties
based on any acts or omissions occurring on or before the date of Employee’s
signing of this Agreement and Release. If Employee is asserted to be a member of
a class in a case against any of the Released Parties based on any acts or
omissions occurring on or before the date of Employee’s signing of this
Agreement and Release, Employee shall immediately withdraw with prejudice in
writing from said class, if permitted by law to do so. Employee agrees that
Employee will not encourage or assist any person in filing or pursuing any
proceeding, action, charge, complaint, or claim against the Released Parties,
except as required by law.
5. This Agreement and Release is not intended to interfere with Employee’s
exercise of any protected, nonwaivable right, including Employee’s right to file
a charge with the Equal Employment Opportunity Commission or other government
agency. By entering into this Agreement and Release, however, Employee
acknowledges that the consideration set forth herein is in full satisfaction and
is inclusive of any and all amounts, including but not limited to attorneys’
fees, to which Employee might be entitled or which may be claimed by Employee or
on Employee’s behalf against the Released Parties and Employee is forever
discharging the Released Parties from any liability to Employee for any acts or
omissions occurring on or before the date of Employee’s signing of this
Agreement and Release.
6. Neither this Agreement and Release, nor anything contained herein, shall be
construed as an admission by the Released Parties of any liability or unlawful
conduct whatsoever. The parties hereto agree and understand that the
consideration set forth in Paragraph 1 is in excess of that which CEB is
obligated to provide to Employee, and that it is provided solely in
consideration of Employee’s execution of this Agreement and Release. CEB and
Employee agree that the consideration set forth in Paragraph 1 is sufficient
consideration for the release being given by Employee in Paragraphs 3, 4 and 5,
and for Employee’s other promises herein.
7. Employee will direct all requests for references to Melody Jones, Chief Human
Resources Officer. Ms. Jones will confirm Employee’s job title, dates of
employment and Employee’s salary. Employee agrees to refrain from making
statements that may reasonably be construed as disparaging of the Released
Parties, and CEB agrees that its Corporate Leadership Team will refrain from
making statements that may reasonably be construed as disparaging of Employee.
8. Employee agrees not to use, disclose to others, or permit anyone access to
any of CEB’s trade secrets or confidential or proprietary information without
CEB’s express consent, and to return immediately to CEB all CEB property upon
termination of Employee’s employment. Employee shall not retain any copy or
other reproduction whatsoever of any CEB property after the termination of
Employee’s employment. Employee will also comply with the Employer Protection
Agreement executed by Employee on April 19, 2007. The parties agree that
Employee will be deemed to have “voluntarily resigned” for purposes of the
Employer Protection Agreement.
9. Following the date of separation, Employee agrees to provide such reasonable
assistance as CEB may request with respect to matters relating to Employee’s
work for CEB, provided that, if such assistance is requested after March 31,
2010, CEB provides reasonable compensation to Employee for time and expenses
incurred in providing such assistance to CEB.
10. Each party shall bear its own costs and attorneys’ fees, if any, incurred in
connection with this Agreement and Release.
11. This Agreement and Release contains the full agreement of the parties and
may not be modified, altered, changed or terminated except upon the express
prior written consent of CEB and Employee or their authorized agents. It
expressly supersedes all prior agreements and understandings between the parties
with respect to its subject matter, including but not limited to the Severance
Agreement dated July 30, 2004. For the avoidance of doubt, the parties agree
that the Indemnity Agreement dated March 6, 2008, remains in force.

 

2



--------------------------------------------------------------------------------



 



12. Employee acknowledges and agrees that: (a) no promise or inducement for this
Agreement and Release has been made except as set forth in this Agreement and
Release; (b) this Agreement and Release is executed by Employee without reliance
upon any statement or representation by CEB except as set forth herein;
(c) Employee is legally competent to execute this Agreement and Release and to
accept full responsibility therefore; (d) Employee has been given twenty-one
(21) days within which to consider this Agreement and Release; (e) Employee has
used all or as much of that twenty-one (21) day period as Employee deemed
necessary to consider fully this Agreement and Release and, if Employee has not
used the entire twenty-on (21) day period, Employee waives that period not used;
(f) Employee has read and fully understands the meaning of each provision of
this Agreement and Release; (g) CEB has advised Employee to consult with an
attorney concerning this Agreement and Release; (h) Employee freely and
voluntarily enters into this Agreement and Release; and (i) no fact, evidence,
event, or transaction currently unknown to Employee but which may hereafter
become known to Employee shall affect in any manner the final and unconditional
nature of the release stated above.
13. This Agreement and Release shall become effective and enforceable on the
eighth (8th) day following execution hereof by Employee unless Employee revokes
it by so advising CEB in writing received by Melody Jones, Chief Human Resource
Officer, at CEB’s offices at 1919 North Lynn Street, Arlington, VA 22209 before
the end of the seventh (7th) day after its execution by Employee.
14. CEB and Employee agree that any dispute arising under or relating in any way
to this Agreement and Release will be submitted to arbitration in Northern
Virginia, in front of a single arbitrator, in accordance with the then-current
employment dispute resolution rules of the American Arbitration Association, as
the exclusive remedy for such dispute, except that CEB reserves the right to
seek preliminary or injunctive relief and/or appropriate equitable relief in a
court of competent jurisdiction for violations by Employee of Paragraphs 7 or 8
of this Agreement and Release. CEB and Employee agree that such arbitration will
be confidential except that the parties may discuss the arbitration if required
by law or as reasonably necessary to prosecute or defend the arbitration or to
enforce any decision in such arbitration. Any damages awarded in such
arbitration shall be limited to the contract measure of damages, and shall not
include punitive damages. Each party shall be responsible for its own attorneys’
fees and costs associated with such arbitration, except that, to the extent
permitted by law, the cost of the arbitration (such as the Arbitrator’s fee)
shall be shared equally between CEB and Employee.
15. This Agreement and Release shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia.
16. The waiver by any party of a breach of any provision herein shall not
operate or be construed as a waiver of any subsequent breach by any party.
17. The provisions of this agreement are severable. Should any provision herein
be declared invalid by a court or arbitrator of competent jurisdiction, the
remainder of the agreement will continue in force, and the parties agree to
renegotiate the invalidated provision in good faith to accomplish its objective
to the extent permitted by law.
18. This Agreement and Release may be signed in counterparts, and each
counterpart shall be considered an original agreement for all purposes.
IN WITNESS WHEREOF, the parties have hereunto set their hands.

         
/s/ Glenn Tobin
  /s/ Melody Jones    
 
Glenn Tobin
 
 
For The Corporate Executive Board Company      
February 4, 2009
  February 4, 2009    
 
Date
 
 
Date    

 

3